Interlocutory decrees affirmed. Exceptions overruled. Final decree affirmed with costs of the appeal. A demurrer to the plaintiff’s bill of complaint was sustained on July 25, 1955, with leave to file a motion to amend within ten days. A motion filed within that period was denied on August 3. At the hearing on the motion requests for rulings pertaining to the legal sufficiency in form and substance of allegations in the proposed amended bill were refused. The plaintiff appealed from the denial of the motion and excepted to the refusal to rule as requested. There was no error. See Goldstein v. Marks, ante. On August 16 the plaintiff filed a second motion to amend by a substitute bill of complaint. The motion was denied and a final decree entered dismissing the bill on November 1. The plaintiff appealed from the order denying the motion and from the final decree. The demurrer having been sustained without appeal the final decree was properly entered.